Citation Nr: 0312221	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-00 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 27, 2001, 
for the grant of a total rating by reason of individual 
unemployability due to service connected disabilities.  

(The issue of payment or reimbursement of unauthorized 
medical expenses incurred at Pitt County Memorial Hospital 
from April 6, to May 13, 1996 is the subject of a separate 
appellate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2002 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted a total rating by 
reason of individual unemployability due to service connected 
disabilities, effective march 27, 2001.  The veteran appealed 
the effective date of the award.  


FINDINGS OF FACT

1.  The veteran submitted an application for a total rating 
by reason of individual unemployability due to service-
connected disabilities on March 9, 1998.

2.  At the time his application was received on March 9, 
1998, service connection was in effect for the postoperative 
residuals of cancer of the esophagus, with duodenal ulcer, 
rated 40 percent disabling; postoperative scarring due to 
esophagectomy and gastrectomy, evaluated as 10 percent 
disabling; bilateral pes planus, evaluated as 10 percent 
disabling; hypertension, evaluated as 10 percent disabling; 
and shortening of the left lower extremity, a right heel 
spur, headaches, actinic keratosis of the hands and forearms, 
and status post repair of a deviated nasal septum, all 
evaluated as noncompensable.  The veteran's combined 
evaluation was 60 percent.  

3.  On March 27, 2001, while testifying at a formal hearing 
on appeal, the veteran first applied for service connection 
for depression.  

4.  In October 2002 the RO granted service connection for a 
depressive disorder, rated 50 percent disabling, effective 
March 27, 2001, the date of the veteran's claim.  

5.  The veteran has 4 years of high school and has not worked 
since he retired form active duty in June 1995.  He 
reportedly became totally disabled in December 1995.

6.  The service-connected postoperative residuals of cancer 
of the esophagus, with duodenal ulcer, postoperative scarring 
due to esophagectomy and gastrectomy, bilateral pes planus, 
hypertension, shortening of the left lower extremity, a right 
heel spur, headaches, actinic keratosis of the hands and 
forearms, and status post repair of a deviated nasal septum, 
are not so debilitating as to prevent him from obtaining and 
maintaining substantially gainful employment consistent with 
his education and occupational experience prior to March 27, 
2001.

7.  In October 2002 the RO granted entitlement to a total 
rating for compensation purposes based on individual 
unemployabilty and correctly assigned the effective date of 
March 27, 2001, the date of receipt of the claim for service 
connection for a depressive neurosis and the effective date 
of the assignment of a 50 percent rating for that disability.


CONCLUSION OF LAW

The criteria for an effective date prior to March 27, 2001 
for the grant of a total rating based on individual 
unemployability due to service connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5110(a)(b); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 3.400, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The new law and regulations they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action, and 
were provided a Statement of the Case.  In addition, the 
veteran was provided with letters detailing the particulars 
of the VCAA in September 2001.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The September 1991 
letter also informed the veteran what evidence the VA would 
obtain.  Quartuccio v. Principi 16 Vet. App. 183 (2002).

Also, the RO has also made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  


Factual Background

Private medical records show that that veteran underwent 
surgery in January 1996 for esophagus.  A VA examination was 
conducted in July 1997.  At that time it was reported that 
the veteran had not received any chemotherapy since April 
1996.  His chief complaints were weakness and easy fatigue.  
Since the surgery his weight dropped from 243 pounds to 170 
pounds.  He was six feet tall.  The examination showed no 
evidence of anemia.  He had a problem with constipation.  
There was no reflux disturbances or chronic pain.  He 
complained of some pain around the surgical incision on deep 
breathing and on raising his arms above his head.  The 
diagnosis was residuals of cancer of the esophagus.  He was 
under no treatment except for potassium supplements.

He continued to receive follow-up evaluations at private VA 
facilities from 1997 to 2002.  His primary complaint was 
fatigue.  These records show no recurrence of the cancer.  
Records from the Social Security Administration (SSA) show 
that he was awarded disability benefits in June 1997 for 
malignant neoplasm of the esophagus.    He was evaluated at a 
private facility in January 2002 for chest pain.  The 
diagnosis was post-thoractomy syndrome.  

Review of the record shows that the veteran submitted his 
initial claim for compensation benefits soon after his 
discharge from service.  Service connection for numerous 
disorders, including esophageal cancer, was established, 
effective the day after the day he was discharged from active 
duty.  The cancer was rated 100 percent disabling from July 
1, 1995 to November 30, 1997, in accordance with the 
schedular criteria for that disability.  38 C.F.R. § 4.114, 
Diagnostic Code 7343.  

On March 9, 1998, the veteran submitted an application for 
consideration of a total rating by reason of individual 
unemployability due to service-connected disabilities.  At 
that time he reported that he had 4 years of high school and 
has not worked since he retired form active duty in June 
1995.  He reportedly became totally disabled in December 
1995.

A total rating on this basis was denied by the RO in an April 
1999 rating decision.  At that time, service connection was 
in effect for the postoperative residuals of cancer of the 
esophagus, with duodenal ulcer, rated 40 percent disabling; 
postoperative scarring due to esophagectomy and gastrectomy, 
evaluated as 10 percent disabling; bilateral pes planus, 
evaluated as 10 percent disabling; hypertension, evaluated as 
10 percent disabling; and shortening of the left lower 
extremity, a right heel spur, headaches, actinic keratosis of 
the hands and forearms, and status post repair of a deviated 
nasal septum, all evaluated as noncompensable.  The veteran's 
combined evaluation was 60 percent.  

The veteran's appeal for entitlement to a total rating by 
reason of individual unemployability due to service connected 
disabilities was processed and during the course of that 
adjudication, he gave testimony at a hearing before a member 
of the Board sitting to the RO.  This hearing took place on 
March 27, 2001.  The matter of a total rating was then 
remanded by the Board, in part, because during the testimony 
given at the hearing, the veteran had raised the issue of 
service connection for a depressive disorder that was found 
to be intertwined with the issue of a total rating.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Development and 
adjudication of the issue of service connection for a 
depressive disorder was ordered by the Board.  

Service connection for a depressive disorder was granted by 
the October 2002 rating decision that gave rise to this 
appeal.  The disorder was rated 50 percent disabling, with 
the combined evaluation of the veteran's service connected 
disorders now 80 percent disabling.  

The effective date assigned was March 27, 2001, the date of 
the veteran's claim.  The same rating decision granted the 
total rating based on individual unemployability, effective 
the same date.  


Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  

When these percentage standards are not met, consideration 
may be given to entitlement on an extraschedular basis, 
taking into account such factors as the extent of the 
service-connected disability, and employment and educational 
background.  It must be shown that the service-connected 
disability produces unemployability without regard to 
advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19.

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b); 38 C.F.R. § 3.400,(a), (b).  The effective date 
for the grant of service connection is the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later.  Id.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155 (a).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree or a claim for pension denied for the 
reason the disability was not permanently and totally 
disabling, receipt of one of the following may be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen:  

(1)	The date of outpatient or hospital examination or date 
of admission to a VA hospital or uniformed services 
hospital.  

(2)	The date of receipt of evidence from a private 
physician when evidence furnished by or on behalf of 
the claimant is within the competence of the physician.  
38 C.F.R. § 3.157(b).  

The mere receipt of medical records cannot be construed as an 
informal claim for the benefit.  See 38 C.F.R. § 3.157; 
Brannon v. West, 12 Vet. App. 32, 35 (1998).

The total rating based on individual unemployability was 
granted effective the date that service connection was made 
effective for a depressive disorder, March 27, 2001.  It is 
important to note that prior to that time, the veteran did 
not meet the schedular requirements for consideration of a 
total rating based on individual unemployability.  The 
veteran's representative has asserted that a total rating 
should have been considered on an extraschedular basis.  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled. If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating. 38 C.F.R. § 4.16(b).

The Board does not have the authority to assign an extra-
schedular TDIU rating in the first instance, although 
appropriate cases must be referred to the Director of the VA 
Compensation and Pension Service for such extra-schedular 
consideration. Bowling v. Principi , 15 Vet.App. 1 (2001).  
The Board notes that the statement of the case reflects that 
the RO determined that this case did not warrant referral to 
the Director for Compensation and Pension Service per 38 
C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet.App. 361 
(1993).

In this regard the veteran's service connected disabilities 
prior to March 27 2001 resulted in significant impairment.  
However, this fact is evidenced by the combined 60 percent 
rating.  The pertinent treatment records show that his 
primary complaints were fatigue, chest pain and 
gastrointestinal problems.  The Board does not find any 
exceptional circumstances upon which this could have been 
awarded, for the record must reflect some factor which takes 
the case outside of the norm for such an award.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

The veteran has asserted that he was awarded benefits by the 
Social Security Administration for total disability due to 
his esophageal cancer, but, as noted, the rating criteria for 
this disorder call for a 100 percent rating for a specified 
period of time after which the rating is reduced.  Also, the 
law and regulations of the VA regarding unemployability 
benefits differ from the SSA. so this is not a basis for an 
award of a total rating based on individual unemployability.  

On review of the claims file, the Board finds that the 
evidentiary record does not permit a conclusion that there 
are any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service. See 38 
C.F.R. §§ 3.321(b)(1), 4.16; Bagwell v. Brown, 9 Vet. App. 
337 (1996).  

In October 2002 the RO granted a total rating for 
compensation purposes based on individual unemployability and 
assigned an effective date of March 27, 2001, which is the 
effective date of the 50 percent rating assigned for the 
depressive disorder.  The Board concurs.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.

ORDER

The proper effective date for an award of a total rating 
based on individual unemployability due to service connected 
disability is March 27, 2001.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

